L.S., Inc.

11 Broadway

‘e. 510

aw York, NY 10013
2-925-1220
ww.disnational.com

 

 

& i ML s E Oya e2 LAWYER SERVICE a

Bof3

es entrees na aie Retrieval and Process preted creel ee
Ba0-443— sits): 3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

555555 coammanneneasisnreeceicmenmmomanwacmeseesstee X
MALIBU MEDIA, LLC,
Civil Action No. 1:19-cv-07189-JGK
Plaintiff,
AFFIDAVIT OF
V. ATTEMPTED SERVICE
YI-TING CHEN, _
Defendant.
ee rarnotncneie ceoeernnse Rememsecnaceree oR x
STATE OF NEW YORK }
SS.
COUNTY OF NEW YORK)

FREDERICK PRINGLE, being duly sworn, deposes and says that he is over the age of eighteen
years, is employed by the attorney service, D.L.S., Inc., and is not a party to this action.

That on the 15" day of January, 2020, at approximately 1:43 pm, deponent attempted to serve a

| true copy of the > SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES

 

FOR PROPERTY RIGHTS INFRINGEMENT, ORDER ON PLAINTIFF’S SECOND MOTION TO ADJOURN
INITIAL PRETRIAL CONFERENCE AND EXTEND THE DEADLINE TO FILE A JOINT
DISCOVERY/CASE MANAGEMENT PLAN, AND NOTICE OF FILING RULE 7.1 DISCLOSURE
STATEMENT upon YI-TING CHEN at 350 West 42™ Street, Apt. 27G, New York, NY 10036, but the
doorman called up and there was no answer to the apartment.

That on the 22” day of January, 2020, at approximately 10:00 am, deponent attempted to serve a
true copy of the SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES
FOR PROPERTY RIGHTS INFRINGEMENT, ORDER ON PLAINTIFF’S SECOND MOTION TO ADJOURN
INITIAL PRETRIAL CONFERENCE AND EXTEND THE DEADLINE TO FILE A JOINT
DISCOVERY/CASE MANAGEMENT PLAN, AND NOTICE OF FILING RULE 7.1 DISCLOSURE

 
LS., Inc,

M Broadway

ve. 510

aw York, NY 10013
(2-925-1220
ww.disnational.com

=.

 

Case en E “led 05/15/20: 2 of 3
All iy ~DEMOVSKY LAWYER SERVICE ;

  
 

eee ee Deel Goes eae eee et eee

feet tee cost eee

STATEMENT upon YI-TING CHEN at 350 West 42” Street, Apt. 27G, New York, NY 10036, but deponent

was escorted by security to the apartment and there was no answer to the apartment door.

LL Lye

FREDERICK PRINGLE, #2067891

Sworn to before me this
14" day of Feb » 2020

/
wt BCA N RIPPS
TARY PUBLIC, STAT TE OF NEW YORK
NO. 01R16109718

QUALIFIED IN NEW YORK COUNTY
COMMISSION EXPIRES MAY 17, 2020

 

 

 
D.L.S., Inc,

401 Broadway

Ste. 510

New York, NY 10043
212-925-1220
www.disnational.com

‘\

 

 

  
 
 

P13 To) oa Nad Bl 4'9 Col

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

- x
MALIBU MEDIA, LLC,
Civil Action No. 1:19-cv-07189-JGK
Plaintiff,
AFFIDAVIT OF
Vv. ATTEMPTED SERVICE
YI-TING CHEN,
Defendant.
- x
STATE OF NEW YORK )
S.S.
COUNTY OF NEW YORK)

EUCLIDE DECASTRO, being duly sworn, deposes and says that he is over the age of eighteen years, is
employed by the attorney service, D.L.S., Inc., and is not a party to this action.
That on the 23" day of January, 2020, at approximately 6:30 pm, deponent attempted to serve a true copy

of the SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT— ACTION FOR DAMAGES FOR PROPERTY

_| RIGHTS INFRINGEMENT, ORDER ON PLAINTIFF'S SECOND MOTION TO ADJOURN INITIAL PRETRIAL = 5s

CONFERENCE AND EXTEND THE DEADLINE TO FILE A JOINT DISCOVERY/CASE MANAGEMENT PLAN, AND
NOTICE OF FILING RULE 7.1 DISCLOSURE STATEMENT upon YI-TING CHEN at 350 West 42™ Street, Apt. 27G,

New York, NY 10036, but deponent heard sounds inside, but no one came to the door.

J relid ©.

EUCLIDE DECASTRO, #2079464

Sworn to before me this
14" day of Feb 2020

 

TARVPUBLIC  /

JONATHAN RIPPS
NOTARY PUBLIC, STATE OF NEW YORK
NO. 01F 16109718
QUALIFIED IN NEW YORK COUNTY
COMMISSION EXPIRES MAY 17, 2020

 
